Dismissed and Memorandum Opinion filed January 17, 2008







Dismissed
and Memorandum Opinion filed January 17, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00604-CV
____________
 
VANESSA LOPEZ CORONADO, Appellant
 
V.
 
RONALD and ALANA FRIUDENBERG, Appellees
 

 
On Appeal from the
412th District Court
Brazoria County,
Texas
Trial Court Cause
No. 36934
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 16, 2007.  On December 19, 2007,
appellant, who is not represented by counsel, notified this court by letter
that she no longer wishes to pursue her appeal.  We will construe appellant=s letter as a motion to dismiss the
appeal.  See Tex. R. App. P. 2 (permitting
court of appeals to suspend rule=s operation to expedite a decision or
for other good cause);  Tex. R. App. 42.1(a) (permitting court of appeals to dismiss appeal on
appellant=s motion).  We grant appellant=s request.




Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
17, 2008.
Panel consists of Chief Jusitce Hedges and Justices
Anderson and Boyce.